HARALSON, J.
The defendant asked his witness, McCurdy, “Do you know the general character of Lueva Hill for chastity in the community in which she lives?” The court sustained an objection to the question and would not. allow it answered.
Said Lueva had been examined, and gave evidence which, if believed, Avould tend to convict the defendant. The evident object of the evidence, if allowed, was to impeach the credibility of this AvitneSs.
In Rhea v. State, 100 Ala. 122, 14 South. 853, it was said: “Under our rule, bad general charater as a generic proposition, may be given in evidence to impeach a Avitness. It is not confined to character for truth and veracity [citing cases].” But the fact that a woman is a prostitute, Avhile it is one of the constituents that make *48up her general character, cannot be singled out and made a special ground for impeaching her character for veracity. — B. U. R. Co. v. Hale, 90 Ala. 8, 8 South. 142, 24 Am. St. Rep. 748; McInerny v. Irvin, 90 Ala. 275, 7 South. 841. In the latter case, it was held that in impeaching the credibility of a witness, the witness cannot be impeached by evidence of her bad character for chastity and virtue. The court did not commit error in sustaining the objection to the question.
Charges 1, 2, 3, and 4, requested by defendant, were properly refused. They singled out a certain phase of the evidence, and were misleading and argumentative.— Hussey v. State, 86 Ala. 34, 5 South. 484; Austin v. State, 145 Ala. 40, 40 South. 989.
Finding no error in the record, the judgment below is affirmed.
Affirmed.
Tyson, C. J. and Simpson and Anderson, J.J., concur.